DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on July 15, 2020. Claims 1-20 are pending and are examined below.

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation “determining, by the computing device, a vehicle occupant identifier of a vehicle occupant based on the sensor data” ends in a comma, whereas all other limitations end in a semi-colon.  Appropriate correction is required.
Claims 2-4, 10, and 11 are objected to because of the following informalities: “the identity” appears to lack antecedent basis.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the recitation “determine a first vehicle occupant identifier of a first vehicle occupant based on the data” ends in a comma, whereas all other limitations end in a semi-colon.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the recitation “determine a first vehicle occupant identifier of a first vehicle occupant based on the data” ends in a comma, whereas all other limitations end in a semi-colon, and the claim lacks an appropriate conjunction before the last limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19, the recitation “a volume control to present content” is vague and indefinite. This appears to be a mischaracterization of volume because the connotation of “present” is typically visual. It is unclear how volume control can present as claimed. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vardharajan, US 20210046888 A1, hereinafter referred to as Vardharajan.
As to claim 1, Vardharajan discloses a computer implemented method comprising: 
receiving, by a computing device, sensor data from at least one sensor installed inside a vehicle (Object detection or weight detection – See at least ¶45); 
determining, by the computing device, a vehicle occupant identifier of a vehicle occupant based on the sensor data (Identify activity profile settings based on detection – See at least ¶45), 
determining, by the computing device, a seat identifier that is associated with the vehicle occupant identifier (Seat location associated with user – See at least ¶45 and Fig. 8); 
identifying, by the computing device, a user profile for the vehicle occupant (Activity profiles – See at least Abstract); and 
automatically transmitting, by the computing device, an instruction to apply a user setting based on the user profile and seat identifier (Apply activity profile and user settings to vehicle – See at least Abstract).

As to claims 2 and 10, Vardharajan discloses the identity is determined based on performing facial recognition (Facial recognition – See at least ¶70).

As to claim 3, Vardharajan discloses the identity is determined based on measuring a weight of the vehicle occupant (Weight detection – See at least ¶45).

As to claims 4 and 11, Vardharajan discloses the identity is determined based on voice recognition (Voice recognition – See at least ¶167).

As to claim 7, Vardharajan discloses the user profile comprises settings for a seat adjustment in the vehicle depending upon the seat identifier (The ability to configure the cabin, i.e. seat adjustment, may be reserved for captain as signified by seat location – See at least ¶45 and 47).

As to claim 8, Vardharajan discloses a system, comprising: 
a processor (Processor – See at least ¶9); and 
a memory coupled to a processor (ECUs with corresponding memory – See at least ¶97), the memory comprising a plurality of instructions which, when executed, cause the processor to: 
receive data from a vehicle (Object detection or weight detection – See at least ¶45); 
determine a first vehicle occupant identifier of a first vehicle occupant based on the data (Identify activity profile settings based on detection – See at least ¶45), 
determine a first seat identifier that is associated with the first vehicle occupant identifier among a plurality of seat identifiers (Seat location associated with user – See at least ¶45 and Fig. 8); 
identify a user profile for the first vehicle occupant (Activity profiles – See at least Abstract); 
automatically transmit an instruction to apply a user setting based on the user profile (Apply activity profile and user settings to vehicle – See at least Abstract); and 
automatically transmit a subsequent instruction to update the user setting in response to determining the presence of a second vehicle occupant of the vehicle (Apply second activity profile – See at least Claim 10; Plurality of users – See at least ¶147).

As to claim 9, Vardharajan discloses the plurality of instructions which, when executed, further cause the processor to update the user setting based on determining the identity of the second vehicle occupant (Identify additional users – See at least ¶139).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vardharajan, US 20210046888 A1, in view of Fear et al., US 8457838 B1, hereinafter referred to as Vardharajan, and Fear, respectively.
As to claim 5, Vardharajan fails to explicitly disclose associating the vehicle occupant with the seat identifier comprises determining a direction of an audio source provided by the vehicle occupant. However, Fear teaches determining a direction of an audio source provided by the vehicle occupant (Measure angle of voice command – See at least Col. 5 Lines 20-25).
Vardharajan discloses identifying an occupant of a vehicle using various methods, identifying a profile and user settings associated with the occupant, and changing a vehicle’s settings in accordance with the profile and user settings associated with the occupant. Fear teaches identifying which occupant of a vehicle issued a voice command by determining the direction of a voice command.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vardharajan and include the feature of determining a direction of an audio source provided by the vehicle occupant, as taught by Fear, to accurately identify the location of a voice command from a vehicle occupant.

As to claim 12, Vardharajan fails to explicitly disclose associating, by the computing device, the vehicle occupant with the first seat identifier comprises determining a direction of an audio source provided by the vehicle occupant. However, Fear teaches associating, by the computing device, the vehicle occupant with the first seat identifier comprises determining a direction of an audio source provided by the vehicle occupant (Measure angle of voice command – See at least Col. 5 Lines 20-25).
Vardharajan discloses identifying an occupant of a vehicle using various methods, identifying a profile and user settings associated with the occupant, and changing a vehicle’s settings in accordance with the profile and user settings associated with the occupant. Fear teaches identifying which occupant of a vehicle issued a voice command by determining the direction of a voice command.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vardharajan and include the feature of associating, by the computing device, the vehicle occupant with the first seat identifier comprises determining a direction of an audio source provided by the vehicle occupant, as taught by Fear, to accurately identify the location of a voice command from a vehicle occupant.

Claims 6, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vardharajan, US 20210046888 A1, in view of Chun, US 20200162914 A1, hereinafter referred to as Vardharajan, and Chun, respectively.
As to claim 6, Vardharajan fails to explicitly disclose the vehicle comprises a plurality of displays, wherein the instruction to apply the user setting user profile comprises a display identifier and the seat identifier. However, Chun teaches the vehicle comprises a plurality of displays, wherein the instruction to apply the user setting user profile comprises a display identifier and the seat identifier (Plurality of displays, items 161, 162, and 163 – See at least Fig. 1; Control back seat display according to connected vehicle service – See at least ¶91; Different connected car services based on authentication and seat position – See at least Figs. 5-6).
Vardharajan discloses identifying an occupant of a vehicle using various methods, identifying a profile and user settings associated with the occupant, and changing a vehicle’s settings in accordance with the profile and user settings associated with the occupant. Chun teaches controlling a plurality of displays according to identifying a vehicle occupant and their seat position in the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vardharajan and include the feature of the vehicle comprises a plurality of displays, wherein the instruction to apply the user setting user profile comprises a display identifier and the seat identifier, as taught by Chun, to personalize vehicle displays based on the individual requirements of different occupants of a vehicle.

As to claim 13, Vardharajan fails to explicitly disclose the vehicle comprises a plurality of displays, wherein the instruction to apply the user setting comprises a display setting and the first seat identifier. However, Chun teaches the vehicle comprises a plurality of displays, wherein the instruction to apply the user setting comprises a display setting and the first seat identifier (Plurality of displays, items 161, 162, and 163 – See at least Fig. 1; Control back seat display according to connected vehicle service – See at least ¶91; Different connected car services based on authentication and seat position – See at least Figs. 5-6).
Vardharajan discloses identifying an occupant of a vehicle using various methods, identifying a profile and user settings associated with the occupant, and changing a vehicle’s settings in accordance with the profile and user settings associated with the occupant. Chun teaches controlling a plurality of displays according to identifying a vehicle occupant and their seat position in the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vardharajan and include the feature of the vehicle comprises a plurality of displays, wherein the instruction to apply the user setting comprises a display setting and the first seat identifier, as taught by Chun, to personalize vehicle displays based on the individual requirements of different occupants of a vehicle.

As to claim 15, Vardharajan discloses a system, comprising: 
a memory (ECUs with corresponding memory – See at least ¶97); and 
a processor coupled to a memory (ECUs with corresponding memory – See at least ¶97), the processor configured to: 
receive data from a vehicle (Object detection or weight detection – See at least ¶45); 
determine a first vehicle occupant identifier of a first vehicle occupant based on the data (Identify activity profile settings based on detection – See at least ¶45), 
determine a first seat identifier that is associated with the first vehicle occupant identifier (Seat location associated with user – See at least ¶45 and Fig. 8); 
identify a user profile for the first vehicle occupant (Activity profiles – See at least Abstract); 
transmit an instruction to control content presented by a display according to the user profile, wherein the display is associated with the first seat identifier (Control various content to display according to user and activity profile – See at least ¶125-126; Examiner notes allowable activities are based on the user and the user is determined in part based on seating position as pilot – See at least ¶45).

Vardharajan fails to explicitly disclose a plurality of displays. However, Chun teaches a plurality of displays (Plurality of displays, items 161, 162, and 163 – See at least Fig. 1).
Vardharajan discloses identifying an occupant of a vehicle using various methods, identifying a profile and user settings associated with the occupant, and changing a vehicle’s settings in accordance with the profile and user settings associated with the occupant. Chun teaches controlling a plurality of displays according to identifying a vehicle occupant and their seat position in the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vardharajan and include the feature of a plurality of displays, as taught by Chun, because it is well-known and routine to include a plurality of displays in a vehicle.

As to claim 16, Vardharajan fails to explicitly disclose the processor is configured to transmit a subsequent instruction to control content presented by the display based on determining a presence of a second vehicle occupant of the vehicle. However, Chun teaches the processor is configured to transmit a subsequent instruction to control content presented by the display based on determining a presence of a second vehicle occupant of the vehicle (Control back seat display according to connected vehicle service – See at least ¶91; Different connected car services based on authentication and seat position – See at least Figs. 5-6; Examiner notes control of content is subsequent to occupant presence.).
Vardharajan discloses identifying an occupant of a vehicle using various methods, identifying a profile and user settings associated with the occupant, and changing a vehicle’s settings in accordance with the profile and user settings associated with the occupant. Chun teaches controlling a plurality of displays according to identifying a vehicle occupant and their seat position in the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vardharajan and include the feature of the processor is configured to transmit a subsequent instruction to control content presented by the display based on determining a presence of a second vehicle occupant of the vehicle, as taught by Chun, to personalize vehicle displays based on the individual requirements of different occupants of a vehicle.

As to claim 17, Vardharajan fails to explicitly disclose the processor is configured to transmit a subsequent instruction to control content presented by the display based on determining an identity of a second vehicle occupant of the vehicle. However, Chun teaches the processor is configured to transmit a subsequent instruction to control content presented by the display based on determining an identity of a second vehicle occupant of the vehicle (Control back seat display according to connected vehicle service – See at least ¶91; Different connected car services based on authentication and seat position – See at least Figs. 5-6; Examiner notes control of content is subsequent to occupant identification.).
Vardharajan discloses identifying an occupant of a vehicle using various methods, identifying a profile and user settings associated with the occupant, and changing a vehicle’s settings in accordance with the profile and user settings associated with the occupant. Chun teaches controlling a plurality of displays according to identifying a vehicle occupant and their seat position in the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vardharajan and include the feature of the processor is configured to transmit a subsequent instruction to control content presented by the display based on determining an identity of a second vehicle occupant of the vehicle, as taught by Chun, to personalize vehicle displays based on the individual requirements of different occupants of a vehicle.

As to claim 18, Vardharajan fails to explicitly disclose the instruction to control content presented by the display comprises configuring a filter to control available content. However, Chun teaches the instruction to control content presented by the display comprises configuring a filter to control available content (Different content available based on the occupant – See at least ¶128 and Fig. 5; Examiner notes providing different services to the occupants is effectively a filter by selectively providing certain services, i.e. content.)

As to claim 20, Vardharajan discloses the data comprises sensor data originating from at least one sensor installed in the vehicle (Object detection or weight detection – See at least ¶45).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vardharajan, US 20210046888 A1, in view of Penilla et al., US 20190265868 A1, hereinafter referred to as Vardharajan, and Penilla, respectively.
As to claim 14, Vardharajan fails to explicitly disclose the update to the user setting comprises adjusting a privacy setting associated with the first seat identifier. However, Penilla teaches adjusting a privacy setting (User can set privacy settings – See at least ¶178).
Vardharajan discloses identifying an occupant of a vehicle using various methods, identifying a profile and user settings associated with the occupant, and changing a vehicle’s settings in accordance with the profile and user settings associated with the occupant. Penilla teaches vehicle passenger controls including a privacy setting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vardharajan and include the feature of the update to the user setting comprises adjusting a privacy setting associated with the first seat identifier because Vardharajan allows for adjusting settings particular to a seat identifier and Penilla teaches privacy settings are an example of settings that can be adjusted by a user, like the settings disclosed by Vardharajan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vardharajan, US 20210046888 A1, in view of Chun, US 20200162914 A1, as applied to claim 15 above, and further in view of Ueda,  US 20210173486 A1, hereinafter referred to as Vardharajan, Chun, and Ueda, respectively.
As to claim 19, the combination of Vardharajan and Chun fails to explicitly disclose the instruction to control content presented by the display comprises a volume control to present content. However, Ueda teaches a volume control to present content (Display volume control – See at least ¶76).
Vardharajan discloses identifying an occupant of a vehicle using various methods, identifying a profile and user settings associated with the occupant, and changing a vehicle’s settings in accordance with the profile and user settings associated with the occupant. Chun teaches controlling a plurality of displays according to identifying a vehicle occupant and their seat position in the vehicle. Ueda teaches a vehicle display which may include volume control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Vardharajan and Chun and include the feature of the instruction to control content presented by the display comprises a volume control to present content, as taught by Chun, because displaying volume control is well-known and routine in the vehicle display arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668